Citation Nr: 1140027	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In a December 2007 decision, the Board denied the Veteran's hearing loss and tinnitus claims.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a March 2010 Memorandum Decision, the Court vacated the December 2007 decision and remanded the claims to the Board for readjudication.  Thereafter, the Board issued a November 2010 remand for additional evidentiary development in accordance with the Memorandum Decision.


FINDINGS OF FACT

1.  VA scheduled the Veteran for an examination in connection with his claims for service connection for hearing loss and tinnitus.  The report of contact shows that the Veteran did not appear for that examination scheduled for December, 29, 2010.

2.  The Veteran has not demonstrated good cause for his failure to report for the scheduled examination.

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his in-service acoustic trauma or to any other aspect of his military service.

4.  The preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his in-service acoustic trauma or to any other aspect of his military service.


CONCLUSIONS OF LAW

1.  The Board is required to adjudicate the Veteran's service connection claim solely on the basis of the evidence of record.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.655(b) (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011).

3.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection for some disorders, including hearing loss and tinnitus, will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & 2011); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence. Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, the Board observes that the Veteran's service separation form indicates that he served as a combat engineer during the Vietnam War.  However, his service department records do not show that he engaged in combat with enemy during his service.  Nor does the Veteran so contend.  Accordingly, the Board finds that the presumption of 38 U.S.C.A. § 1154(b) is inapplicable to his claims.  Kowalski v. Nicholson, 19 Vet. App. 171. (2005). 

Notwithstanding his lack of combat service, the Veteran contends that he incurred significant acoustic trauma during his period of active duty.  Specifically, he asserts that, while stationed in Vietnam, he was exposed to noise from rifles, cannons, and other light and heavy weapons, which were fired at an artillery range near his barracks.  He also claims to have encountered additional acoustic trauma from exploding rockets and mortar shells.

While a lay person, the Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board considers it significant that the Veteran's account of such exposure is consistent with the circumstances of his documented service in Vietnam between September 1969 and May 1970.  Accordingly, the Board finds his account to be not only competent but credible and, thus, will adjudicate this case with the assumption that he sustained acoustic trauma in the line of duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  That supports his contention of the incurrence of noise exposure in service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service trauma.

The Veteran's June 1968 pre-induction examination report and subsequent service medical records are negative for any complaints or clinical findings of hearing loss, ringing in the ears, or related symptoms.  Similarly, the report of his October separation examination contains no subjective or objective evidence of hearing abnormalities.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's hearing loss and tinnitus claims and that a continuity of symptoms after discharge is required to support those claims.  38 C.F.R. § 3.303 (b) (2011).

The first post-service record of any hearing problems is dated in May 2004, nearly 24 years after the Veteran left the military.  His VA medical records from that time show complaints of poor hearing and ringing in both ears.  Subsequent VA medical records, dated in July 2004, show that the Veteran was diagnosed with hearing loss of unspecified etiology.  He then underwent a October 2004 VA audiology consult that yielded diagnoses of moderately severe mixed right ear hearing loss, moderate high-frequency left ear hearing loss, and right ear tinnitus.  Significantly, on a follow-up VA consultation in March 2005, the Veteran stated that his hearing was better and that the ringing in his right ear had stopped.  His statements were supported by contemporaneous audiological testing, which revealed an improvement in hearing levels in his right ear.  Nevertheless, as the Veteran still exhibited some degree of bilateral hearing loss, he was scheduled for a hearing aid fitting and orientation.

While both the November 2004 and March 2005 VA reports contain findings of bilateral hearing loss, it is unclear whether the Veteran met the requisite threshold for disability as the audiological test results on which those diagnoses were predicated were not associated with the claims folder.  38 C.F.R. §§ 3.385, 4.85 2011).  Moreover, it appears that those underlying audiograms were stored in a separate repository from the VA medical records obtained in accordance with the Board's November 2010 remand.  Therefore, those audiograms are not currently of record.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, however, it would be a redundant and wasteful exercise to issue a second remand merely to obtain the Veteran's audiological data.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the Board has decided to afford the Veteran the benefit of the doubt and, for the purpose of adjudicating this claim, assume that he currently meets the VA standards for disabling bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002).

VA medical records dated since October 2005 show that the Veteran presented for periodic appointments with his treating audiologist.  However, neither that audiologist nor any other private or VA medical care provider indicated that the Veteran's hearing loss and tinnitus are related to his military service.  Nevertheless, as noted in the Court's March 2010 Memorandum Decision, the Veteran's own lay assertions of a potential relationship were deemed sufficient to trigger the need for a VA audiological examination in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 38 C.F.R. § 3.159(c)(4) (2011).

An examination was scheduled for December 29, 2010.  However, the Veteran did not report.  He offered no explanation for the failure to report.  Nor did he request that his examination be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend that examination.  38 C.F.R. § 3.655(a) (2011).  Therefore, any additional evidence that might have been elicited in the course of that examination has not been obtained because of his unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board further notes that there is no evidence rebutting the presumption of regularity as it pertains to the Veteran being given notice of his scheduled VA examination.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Marsh v Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  An appellant's assertion of non-receipt of the notice of VA examination, coupled with the fact that there is no copy of VA's computer-generated notice to him, is insufficient to rebut that presumption of regularity.  Because VA's regular practice does not include maintaining a hard copy of the exam notification letter, its absence from the claims folder cannot be used as evidence to demonstrate that notice was not mailed.  However, even if VA practice were to include a copy of the notice letter in the claims folder, the absence of such a letter would not rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  

In the instant case the Veteran has not alleged any failure to receive notification of his December 2010 VA examination, even after being sent an August 2011 supplemental statement of the case that expressly noted his failure to report for that examination.  Nor did the Veteran's representative express any related concerns at the time that the supplemental statement of the case was mailed.  Moreover, none of the RO's correspondence, including that supplemental statement of the case, was returned as undeliverable.  Accordingly, absent any other evidence to the contrary, the Board finds that the presumption of regularity has not been rebutted and that VA has adequately met its duty to assist the Veteran with respect to providing him with notice of his scheduled December 2010 examination.  Thus, VA is not required to afford the Veteran another VA examination and opinion pursuant to 38 C.F.R. § 3.159(c)(4) (2011).  On the contrary, the Board has no recourse but to decide the appeal based on the evidence already of record.  38 C.F.R. § 3.655 (2011).  

The Board finds that the evidence of record does not support a finding in favor of service connection for the Veteran's hearing loss and tinnitus.  The Veteran failed to report for a scheduled December 2010 VA audiological examination and no other private or VA medical opinion evidence has been submitted in support of his claims.  Thus, the evidence of record does not show that any current hearing loss or tinnitus is related to the Veteran's service.

The Board recognizes that the Veteran himself is of the opinion that his hearing loss and tinnitus had their onset in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Here, the Veteran is competent to offer evidence about hearing problems, ringing in the ears, and related symptoms that are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to testify as to the presence of current hearing problems and his lay statements in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not generally considered competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that tinnitus falls into a special category of disorders capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 374 (2002).

Nevertheless, the Board finds the credibility of the Veteran's current contentions regarding the in-service onset of his hearing loss and tinnitus to be undermined by his service and post-service medical records, which are negative for any reports of hearing problems during active duty or for several decades thereafter.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds that the Veteran's current assertions, standing alone, are insufficient establish a nexus between either of his current hearing disabilities and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Moreover, the Board considers it significant that the Veteran did not complain of hearing loss or tinnitus until May 2004, shortly before he filed his claims for service connection.  Additionally, the Board observes that, at his March 2005 VA audiological consultation, the Veteran indicated that his hearing had improved and that his right ear tinnitus had resolved.  Thus, while mindful of the Veteran's current contentions regarding a continuity of hearing loss and tinnitus symptoms since service, the Board has reason to question the credibility of those assertions as they are inconsistent with his prior statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has no discretion but to consider the long time gap between the Veteran's military discharge and his initial complaints of hearing loss and tinnitus, as well as his subsequent statements indicating that his symptoms had resolved.  Such lay and clinical evidence collectively weighs against a finding of continuity of symptomatology, which undermines his claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent and credible evidence does not show a link between any aspect of the Veteran's active service and his current hearing loss and tinnitus.  No medical opinion evidence of record supports a finding of a nexus between the Veteran's hearing loss or tinnitus and his service.  Moreover, the Veteran's own assertions are lacking in probative value for the reasons set forth above.  Accordingly, the Board finds that direct service connection for hearing loss and tinnitus is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2011).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that any bilateral hearing loss or tinnitus is related to his reported in-service acoustic trauma or to any other aspect of his military service.  Therefore, the Board concludes that hearing loss and tinnitus was not incurred in or aggravated by service.  As the preponderance of the evidence is therefore against the Veteran's claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show prejudice resulting from the error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant a September 2004 letter, a November 2004 RO rating decision, and a July 2005 statement of the case, which discussed the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, the Board finds that the Veteran and his representative demonstrated actual knowledge of the applicable notice requirements in written statements expressing disagreement with the specific reasons that the RO denied his claims.  Similarly, the Veteran and his representative expressed disagreement with the specific reasons and bases underlying the Board's December 2007 denial, which was subsequently vacated by the Court's March 2010 Memorandum Decision.  Thereafter, the Veteran's claims were readjudicated in an August 2011 supplemental statement of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the Board finds any deficiency in the notice to the Veteran regarding his claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Board expressly acknowledges that the audiological data referenced in the Veteran's October 2004 and March 2005 VA consultation reports have not been associated with the claims folder.  However, the omission of that data is immaterial in view of the Board's decision to afford the Veteran the benefit of the doubt and assume for the purpose of adjudicating this claim that he currently meets the threshold criteria for disabling hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.385 (2011).  Moreover, the Board has conceded that the Veteran was exposed to noise in service and has prefaced its denial of his claims on the lack of a nexus between that in-service exposure and his current hearing disabilities.  The Veteran has not informed VA of any outstanding evidence that would establish such a nexus.  Nor has he referred to any other additional, unobtained, relevant, available evidence.  Moreover, while he has been afforded the opportunity for a VA examination in support of his hearing loss and tinnitus claims, he failed to report for that examination and has not expressed good cause for that failure to report, not has he requested a rescheduled examination.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).








ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


